DETAILED ACTION
This Office action is responsive to Applicant's amendment and Request for Continued Examination filed 9/1/20.  Per the amendments filed 9/1/20, claims 1, 6, 20, 25, and 27 are to be amended.  Claims 13-19 have been canceled.  No claims are to be added.  Claims 1-12 and 20-27 are to be allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Prior art teaches of a providing information in connection with location-based services to service providers as taught by Camp in view of Edelberg and Sar (see final action dated 5/4/20).  However, prior art fails to explicitly teach of, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have, a computing device comprising: one or more processors; a memory to store a set of instructions; an input mechanism; a display; a location-aware resource; wherein the one or more processors access the set of instructions to: receive, over one or more networks, a first invitation message corresponding to a first location-based service from a remote computing system; in response to receiving the first invitation message, provide, on the display of the computing device, a first invitation user interface that includes information about a first location associated with the first location-based in response to determining that the current location of the computing device is within the threshold distance or the threshold estimated travel time from the first location and prior to completion of the first task, automatically provide, as part of the task user interface, a task panel that includes information that is specific to the first task, (ii) one or more sub-task features that the user can select as part of performing at least one sub-task associated with the first task at the first location, and (iii) a first selectable feature that the user can select to indicate that the first task has been completed; receive, via the input mechanism of the computing device, a user input corresponding to a selection of the first selectable feature; and in response to receiving the user input corresponding to the selection of the first selectable feature, automatically provide, as part of the task user interface, (i) information about a second task of the first location-based service that the user is to perform, and (ii) information about a second location associated with the second task, with the combination of all limitations as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683